DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 10/11/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures Vicore et al (WO 2016/139475 A1 hereafter Vicore) in view of Sullivan et al (WO 2005/123072 A1 hereafter Sullivan).
Vicore discloses a pharmaceutical dosage form for administration to the gastrointestinal tract comprising N-butyloxycarbonyl-3-(4-imidazol-1-ylmethylphenyl)-5-iso-butylthiophene-2-sulfonamide (C21) for treating idiopathic pulmonary fibrosis (pg 4, lin. 10-15; pg 5, lin. 17-20).  The administration is peroral (pg 5, lin. 10-15; pg 15, lin. 8-10).  The drug can be present in salt form as well (pg 13, lin. 5-10).  The dosage form can be in the form of gelatin capsules (pg 15, lin. 17). 
While Vicore discloses the use of C21 in peroral formulations for the treatment of pulmonary fibrosis, the formulation does not disclose enteric polymers. The use of these common polymers in oral formulation is known in the art as seen in the Sullivan patent.
Sullivan discloses an oral dosage form for the treatment of pulmonary fibrosis (pg 2, lin. 1-5).  The dosage form can be gelatin capsules (pg 19, lin. 25-30; pg 20, lin. 20-25).  The capsules can be enterically coated including acrylic polymers and copolymers (pg 19, lin. 31-35).  The drug mixture comprises carriers including mannitol (pg 16, lin. 10-15).  The dry granulation formulation further comprises hydroxypropylmethylcellulose (pg 18, lin. 25-pg 19, lin. 8).  The dry powder has a size from about 1-10 microns (pg 25, lin. 14-18). It would have been obvious to apply these polymers and materials to the dosage form of Vicore as they treat the same conditions and are in similar forms such as capsules, there would be a reasonable expectation of success. 
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable oral treatment for pulmonary fibrosis with an angiotensin receptor agonist that is protected from premature due to an enteric coating.  It would have been obvious to combine apply the coatings of Sullivan to the capsules of Vicore with a reasonable expectation of success since they both disclose treatments for pulmonary fibrosis by angiotensin receptor agonist solving the same problem.  One of ordinary skill in the art would have been motivated to combine the prior art in order to treat pulmonary fibrosis with a delayed dosage form that is protected from early release in the gastrointestinal system.
Claim(s) 1, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Vicore et al (WO 2016/139475 A1 hereafter Vicore) and Sullivan et al (WO 2005/123072 A1 hereafter Sullivan) as applied above in further view of Crowley et al (Immunologic Effects of the Renin-Angiotensin System, J Am Soc Nephrol 28: 1350-1361, 2017) and Steckelings et al (Correcting the imbalanced protective RAS in COVID-19 with angiotensin AT2-receptor agonists, Clinical Science 2020, 134, 2987-3006).
As discussed above Vicore and Sullivan discloses a pharmaceutical dosage form comprising C21 in an enteric coated capsule that can be used to treat pulmonary fibrosis. While the combination discloses idiopathic fibrosis, other conditions are known to be treated with C21 including sarcoidosis and respiratory viral infections like coronavirus.  These can be found in the Crowley and Steckelings studies.
Crowley discloses the immunologic effects of angiotensin systems (abstract).  Angiotensin II receptor agonists have shown activity in treating sarcoidosis, especially compound 21, the compound of the instant claims (page 1352, 1354).  Steckelings discloses the use of angiotensin II receptor agonists o treat COVID-19 infections (abstract).  Compound 21 has been applied to treat the infection (page 2987-2988). It would have been obvious to apply the combination of Vicore and Sullivan to treat these conditions as the prior art shows that compound 21 is useful in treating pulmonary conditions. 
With these aspects in mind it would have been obvious to combine the prior art to treat various respiratory conditions with compound 21 in a delayed release formulation.  It would have been obvious to apply the delayed release capsule formulation of the combination of Vicore and Sullivan to the respiratory conditions described in Crowley and Steckelings with a reasonable expectation of success since compound 21 is disclosed to treat pulmonary conditions.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable treatment method. 
Claim(s) 1, 5-8, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Vicore et al (WO 2016/139475 A1 hereafter Vicore) and Sullivan et al (WO 2005/123072 A1 hereafter Sullivan) as applied above, in view of Baum et al (US 2005/0143435 A1 hereafter Baum).
As discussed above the combination of Vicore and Sullivan disclose a delayed release capsule formulation with an enteric coating that delivers compound 21 to the gastrointestinal tract. The capsule has a hard shell and is enterically coated with a dry powder fill comprising mannitol as granular carrier.  The combination is however silent to the multiple parts if the shell of the instant claims.  These elements can be found in the Baum patent.
Baum discloses a pharmaceutical dosage form comprising angiotensin II receptor agonists (abstract).  The dosage form can be various oral dosage forms including two-piece hard capsules [0087].  The fill comprises mannitol as a carrier and silica as a glidant [0086]. The capsules can be coated with enteric polymers like methacrylic acid [0089].  The controlled release formulation can comprise hydroxypropylmethylcellulose [0090].  It would have been obvious to combine the capsule parts of Baum into the similar formulations of Vicore and Sullivan as they all deliver angiotensin receptor agonists. 
With these aspects in mind it would have been obvious to combine the prior art in order to produce a delayed release capsule for treating pulmonary conditions.  It would have been obvious to apply the formulation of Vicore/Sullivan, with its mannitol carrier and 10-50-micron particle size into the two-part capsule of Baum as both describe controlled release of similar active agents.  There would have been a reasonable expectation of success as the formulation deliver similar compounds with similar dosage forms.

Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. 10/11/22.
Applicant argues that the combination of Vicore and Sullivan do not render the claims obvious there is no motivation to combine the enteric polymers of Sullivan into the formulation of Vicore.
Regarding this argument, it is true that the Vicore reference does not disclose the combination of C21 with enteric polymers. However, Sullivan discloses drug compounds of similar function and class, arranged with enteric polymers as coatings. Applicant argues that Vicore only describes prophetic examples and has no suggestion of formulation, let alone formulations comprising enteric polymers and as such there would be no motivation to arrange a combination that protects a drug from premature release in the gut.  It is the position of the Examiner that the modification would have been an obvious one with a reasonable expectation of success since Sullivan provides similarly functioning drugs, that treat the same conditions, arranged in similar dosage forms, prophetic or otherwise.  Vicore seeks to produce gelatin capsules comprising C21. Sullivan establishes that similar drugs, useful for treating the same conditions, when arranged into gelatin capsule for oral delivery, comprise enteric polymers as coatings.  It would have been obvious to combine apply the coatings of Sullivan to the capsules of Vicore with a reasonable expectation of success since they both disclose treatments for pulmonary fibrosis by angiotensin receptor agonist solving the same problem.  One of ordinary skill in the art would have been motivated to combine the prior art in order to treat pulmonary fibrosis with a delayed dosage form that is protected from early release in the gastrointestinal system.
Applicant argues that the rejections of claims 1, 17 and 19-27 by Vicore, Sullivan, Crowley and Steckling and 1, 5-8 and 28-30 by Vicore, Sullivan and Baum also hinge on the premise that Vicore and Sullivan do not render the claims obvious for the same reason.  As stated above, Vicore discloses the specific compound of C21 while Sullivan discloses the same class of drugs, used for the same purpose and establishes that when these compounds are delivered in an oral gelatin capsule, enteric polymers can be applied as coatings.  Applicant argues that there is no evidence that enteric polymers would be useful for that a delayed release would be necessary for the novel compound.  However, regardless of the novelty of the compound, when the compound is presented in a standard formulation for delivery, the standard components are usually applied.  Vicore discloses prophetic formulations, however the formulations comprises standard excipients.  Sullivan discloses these same standard excipients including enteric polymers.  There would have been a reasonable expectation of success for the combination the C21 drug and enteric polymers since similar drug, that are used to treat the same conditions, in the same structure, gelatin capsules.  It would have been obvious to combine apply the coatings of Sullivan to the capsules of Vicore with a reasonable expectation of success since they both disclose treatments for pulmonary fibrosis by angiotensin receptor agonist solving the same problem.  One of ordinary skill in the art would have been motivated to combine the prior art in order to treat pulmonary fibrosis with a delayed dosage form that is protected from early release in the gastrointestinal system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618